Judgment, Supreme Court, New York County (Michael Sonberg, J.), rendered December 2, 1999, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied without the appointment of new counsel. The mere fact that defense counsel said he did not “agree” with defendant’s pro se motion, which counsel nevertheless adopted, did not create a conflict, even though the motion alleged ineffective assistance. It is clear from the court’s written decision that the court found the allegation to be baseless and that counsel’s statement had no effect on the court’s conclusion (see People v Nawabi, 265 AD2d 156, lv denied 94 NY2d 865). Counsel’s statement at sentencing concerning his representation of de*191fendant could not have created a conflict since it came well after the court had already issued its decision denying the motion. Concur — Tom, J.P., Andrias, Saxe, Buckley and Lerner, JJ.